Name: Council Regulation (EEC) No 898/91 of 8 April 1991 imposing definitive anti-dumping duties on imports of certain welded tubes, of iron or non-alloy steel, originating in Turkey or Venezuela and definitively collecting the provisional anti-dumping duties imposed on such imports
 Type: Regulation
 Subject Matter: competition;  technology and technical regulations;  Europe;  America;  trade
 Date Published: nan

 12. 4. 91 Official Journal of the European Communities No L 91 / 1 I (Acts ,whose publication is obligatory) COUNCIL REGULATION (EEC) No 898/91 of 8 April 1991 imposing definitive anti-dumping duties on imports of certain welded tubes, of iron or non-alloy steel, originating in Turkey or Venezuela and definitively collecting the provisional anti-dumping duties imposed on such imports respect of imports originating in Turkey and Vene ­ zuela, the findings on dumping with regard to Turkey and Venezuela, as set out in Regulation (EEC) No 3617/90, are therefore considered to be definitive. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community ('), and in particular Article 1 2 thereof, Having regard to the proposal from the Commission , submitted after consultation within the Advisory Committee as provided for under the above Regulation, Whereas : D. Injury (4) With regard to injury, as no new evidence has been received since the imposition of the provisional duties in respect of imports originating in Turkey and Venezuela, the findings as set out in Regula ­ tion (EEC) No 3617/90 are therefore confirmed. A. Previous action ( 1 ) By Regulation (EEC) No 3617/90 (2) the Commis ­ sion imposed a provisional anti-dumping duty on imports of certain welded tubes, of iron or non ­ alloy steel , originating in Turkey or Venezuela, and accepted undertakings offered by major exporters in connection with such imports. E. Community interest (5) No observations were received from any user of welded tubes, of iron or non-alloy steel, imported from Turkey and Venezuela, and subject to provisi ­ onal anti-dumping duties within the time limit laid down in Article 3 of Regulation (EEC) No 3617/90 . (6) The Commission's conclusion, that it is in the Community's interest that action be taken, is there ­ fore confirmed. Under these circumstances, in order to minimize the risk of circumvention of the anti-dumping measures, protection of the Commu ­ nity's interest calls for the imposition of definitive anti-dumping duties on imports of certain welded tubes, of iron or non-alloy steel , originating in Turkey and Venezuela. B. Subsequent procedure (2) Having been informed of the main conclusions of the preliminary investigation, none of the parties concerned made known its views in writing or applied to be heard by the Commission within the period specified in Article 3 of Regulation (EEC) No 3617/90 . C. Dumping (3) As no new evidence on dumping has been received since the imposition of the provisional duties in F. Rate of duty (7) The provisional anti-dumping duties were calcu ­ lated as being adequate to remove the injury to the Community industry. The provisional findings of the Commission having been confirmed, the amounts of the definitive anti-dumping duties should be the same as the amounts of the provisi ­ onal duties. (') OJ No L 209, 2. 8 . 1988 , p. 1 . (2) OJ No L 351 , IS. 12. 1990, p. 17 . No L 91 /2 Official Journal of the European Communities 12. 4. 91 2. The rate of the duty shall be 18,5 % for products originating in Turkey (Taric additional code 8511 ) and 22,1 % for products originating in Venezuela (Taric addi ­ tional code 8513). The duty shall be calculated on the net, free-at-Community-frontier price, before duty. 3 . Notwithstanding paragraph 1 , the duties shall not apply for the products concerned :  exported directly to the Community by  Borusan Birlesik Boru Fabrikalari AS (Taric addi ­ tional code 8510)  Borusan Ihracat Ithalat Ve Dagitim AS (Taric addi ­ tional code 8510)  Yucel Boru Ve Profil Endustrisi AS (Taric addi ­ tional code 8510)  Cayirova Boru Sanayi Ve Ticaret AS (Taric addi ­ tional code 8510) G. Undertakings (8) The Turkish and Venezuelan producers/exporters which cooperated during the investigation, having been informed of the preliminary findings of the Commission services with fegard to dumping and injury, offered price undertakings which, after consultation within the Advisory Committee, have been accepted under Regulation (EEC) No 3617/90. H. Collection of provisional duty (9) In view of the high level of the dumping margins found and the seriousness of the injury caused to Community producers, it is considered necessary that amounts secured by way of provisional anti ­ dumping duty should be collected in full . I. Consultation ( 10) The advisory committee has been consulted with regard to this course of action and has raised no objection to the proposals . HAS ADOPTED THIS REGULATION : Article 1 1 . A definitive anti-dumping duty is hereby imposed on imports of welded tubes, of iron or non-alloy steel, threaded or threadable, zinc-coated or not, of circular cross-section, of an external diameter of not more than 168,3 mm, falling within CN codes 7306 30 51 , 7306 30 59, ex 7306 30 71 , (Taric code 7306 30 71*90), ex 7306 30 78, (Taric code 7306 30 78*90), originating in Turkey or Venezuela.  Yiicel Boru Ihracat Ithalat Ve Pazarlama AS (Taric additional code 8510),  produced by Conduven, Caracas, Venezuela and exported by Connectors, New York, USA (Taric addi ­ tional code 8512). 4. The provisions in force concerning customs duties shall apply. Article 2 The amounts secured by way of provisional anti-dumping duty pursuant to Regulation (EEC) No 3617/90 shall be definitively collected in full . Article 3 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. , Done at Luxembourg, 8 April 1991 . For the Council The President J.-C. JUNCKER